Exhibit 10.17
 
 

 [chevronlogo.gif]
Chevron Energy Solutions Company,
a division of Chevron U.S.A. Inc.
Chevron E5 Contract #: 4012


 
CONSULTING SERVICES AGREEMENT
 


 
Consultant:  Envision Solar International. Inc.             Consultant Address:
4225 Executive Square           
                                                    
                                                                                                        
Suite 1000                  
Consultant Phone:
858-768-5151                                                                                             
La Jolla. CA 92037                                   


Taxpayer Identification # (or SS #): 26-1342810                        




This Consulting Services Agreement ("Contract") is entered into effective as of
October 23, 2008, by and between Consultant and Chevron Energy Solutions
Company, a division of Chevron U.S.A. Inc., a Pennsylvania corporation, with
principal offices at 345 California Street, 18th Floor, San Francisco, CA 94104
("Company"). The parties hereto agree as follows:
 
1.
Work Orders. Under this Contract, Consultant shall provide the services (the
"Services") and Deliverables (as hereinafter defined), described on Work Orders
which shall, from time to time, be attached hereto and incorporated herein by
reference. Individual Work Orders issued under this Contract shall constitute
Amendments to this Contract and will be fully incorporated herein. Each Work
Order shall set forth the scope of work (for both Services and Deliverables) to
be performed by Consultant, payment amount and project schedule. The
deliverables identified in the Work Orders, and all notes, drafts, drawings,
works authored, inventions, and other information and materials created,
conceived, or reduced to practice by consultant in completing those deliverables
shall be collectively referred to herein as the "Deliverables". Each Work Order
shall be subject to all the terms and conditions of this Contract, but shall
constitute a separate and independent performance obligation of the part of
Consultant and payment obligation on the part of Company.

 
2.  
Use of Subcontractors. Consultant shall not subcontract, assign, or transfer any
of its rights or obligations under this Contract without the prior written
consent of Company. If Company so consents, Consultant shall remain liable and
responsible to Company for the work of any subcontractor to the same extent as
if the work had been performed by Consultant,

 
3.  
Changes in Scone of Work. Company requested changes in the Scope of Work,
including Services to be provided and Deliverables, and changes to compensation
and project schedule shall be made by a subsequently executed Change Order, or
new Work Order. Prior to issuing a Change Order or new Work Order, Company may
request from Consultant a detailed estimate in writing of the cost for such
extra work, and its impact on current work and scheduled completion dates,
including (i) a description of work to be performed, including detailed
breakdown by identifiable tasks; (ii) the estimated cost of each task; and (111)
the expected dale or completion of each task. Consultant shall not proceed with
any such additional requested work prior to receiving written Change Order or
new Work Order authorizing the Consultant to perform the requested changes. If
Company requests certain changes to the work that Consultant believes is outside
an existing Scope ot Work, before proceeding with such work, Consultant shall
notify Company in writing stating why it believes such work is not included in
an existing Scope of Work, and Consultant's estimate of the additional cost of
such work and additional time required to perform, if applicable. If the parties
disagree on whether or not certain work is within an existing Scope of Work,
Consultant shall proceed with performing such work under protest and such
dispute shall be resolved in accordance with Section 21, "Dispute Resolution".

 
 
1

--------------------------------------------------------------------------------




 
4.
Term. Consultant shall complete the Services and complete and deliver to Company
the Deliverables on or before the date set forth in the applicable Work Order,
unless this Contract is terminated earlier pursuant to Section 16.
Notwithstanding the foregoing, Company may suspend or extend time for
Consultant's performance at any time, and from time-to-tlme, upon two (2) days
prior written notice. Thereafter, Consultant shall resume performance as
directed by Company. In the event of such suspension or extension, Consultant
shall be entitled to reimbursement for additional costs reasonably and
necessarily incurred by Consultant in effecting such suspension or extension
period, to the extent that such additional costs are actually incurred, if
claimed within thirty (30) days an,er resumption of performance or early
termination of the Contract.

 
  5.
Compensation. Company shall pay Consultant for the Services and Deliverables to
be performed and delivered in connection with the work as described and
identified in the applicable Wurk Order. This amount includes all royalties or
other charges for patents, copyrights, trademarks, trade secrets used by
Consultant in the performance of this Contract; all allowances for wages,
payroll burden (i.e., insurance, payroll taxes, vacations, fringe benefits,
etc.), overhead, general and administrative expenses, local telephone calls,
postage, insurance, profits, fees; all social security, employment withholdings
and taxes, unemployment, gross receipts, income, sales, use, occupation or
cither taxes; and all costs and expenses of whatever kind, except as otherwise
expressly set forth in the applicable Work Order.

 
6.  
Billing and payment. Consultant shall bill Company monthly for work performed
during the month. Consultant shall submit to the Company monthly, on the form
provided by Company, a written requisition for payment showing the aggregate
value of the Work performed and completed through the iast billing date, from
which there shall be deducted retainage, subject to approval by the Company of
the amount of the evaluation of the Work stated in each requisition, IT IS
IMPFRATIVE THAT THE COMPANY RECEIVE AN ORIGINAL, HARD COPY INVOICE MONTHLY.
Consultant's invoices shall set forth in reasonable detail the work performed
and amounts due. In addition, Consultant shall submit to Company with its
invoice, copies of receipts for each Reimbursable Expense (as defined in the
applicable Work Order) over $25. Consultant shall provide copies of any other
receipts for expenses for which Consultant has requested reimbursement promptly
upon Company's request. Consultant shall submit invoices and copies of receipts
to the address set forth in the applicable Work Order. Company shall pay
Consultant the undisputed amount of such invoices within forty-five (46) days
after Company's receipt and approval of the invoice. Amounts not paid within
forty-five (45) days shall accrue interest at a rate of one percent (1%) per
month. No payment to Subcontractor will be authorized until Chevron ES receives
a Payment and Performance Bond (if required), a current Certificate of
Insurance, and any Hen waivers and releases (as required).

 
7.  
Notice. All notices in connection with this Contract shall be in writing,
addressed to the addresses set forth below, and shall refer to Company's
Contract Number and the number of the applicable Work Order. All notices or
other communications so addressed shall be effective when received. Either party
may change its address for notices by providing written notice to the other.

 
To: Company (Project Manager)
Chevron tnergy solutions Company,
a division of Chevron U.S.A. Inc.
 
As Specified on Work Order
 
With copy to:
Chevron Energy Solutions Company,
a division of Chevron U.S.A. Inc.
345 California Street, 18th Floor
San Francisco, CA 94104
Attention: Manager, Contract Services
 
To Consultant:
Envision Solar International, Inc,
4225 Executive Square Suite 1000
La Jolla, CA 92037
Attn: Pamela Steven
 
Tel No: 858.768.5151
Fax No: 858.799,4592

 
8.
Access to Premises and Equipment. Company will arrange for access to premises,
facilities, equipment, personnel, and data to the extent reasonably required in
order for Consultant to perform the Services and provide the Deliverables. Such
access shall be provided during business hours as directed by Company, unless
the parties agree on other arrangements. Consultant agrees to comply, and to
cause its employees, subcontractors, consultants and any other representatives
to comply, with such arrangements, including without limitation, any rules
pertaining to use of designated access areas, logging in and out of the
premises, or securing permits or identification required to enter the premises.
Consultant shall not enter any areas outside of those for which access is
provided, without prior written permission from Company.



2

--------------------------------------------------------------------------------


 
9.
Independent Contractor. In performing this Contract, Consultant agrees that it
is acting as an independent contractor and not as an employee or agent of
Company. As an independent contractor. Consultant shall not be eligible for any
benefits Company may provide its employees. All persons, if any, hired by
Consultant shall be employees of Consultant and shall not be construed as
employees or agents of Company in any respect. Consultant shall be responsible
for all taxes, insurance and other costs and payments legally required to be
withheld or provided in connection with Consultant's performance of this
Contract, including without limitation, all withholding taxes, worker's
compensation insurance, and similar costs.

 
10.
Conflict Of Interest. Conflicts of interest relating to this Agreement are
strictly prohibited. Except as otherwise expressly provided herein, no Party nor
any director, employee or agent of any Party shall give to or receive from any
director, employee or agent of any other Party any gift, entertainment or other
favor of significant value, or any commission, fee or rebate in connection with
this Agreement. Likewise, no Party nor any director, employee or agent of any
Party, shall without prior notification thereof to all Parties enter into any
business relationship with any director, employee or agent of another Party or
of any Affiliate of another Party, unless such person is acting for and on
behalf of the other Party or any such Affiliate. A Party shall promptly notify
the other Parties of any violation of this section and any consideration
received as a result of such violation shall be paid over or credited to the
Party against whom it was charged. Any representative of any Party, authorized
by that Party, may audit the records of the other Parties related to this
Agreement, including the expense records of the Party's employees involved in
this Agreement, upon reasonable notice and during regular business hours, for
the sole purpose of determining whether there has been compliance with this
Section.

 
11.  
Non-Compete. During the term of this Contract, Consultant shall not accept any
employment or engage in any work for anyone other than the Company to perform
work for or on the specified facilities for which the Company has hired the
Consultant to provide consulting services as described herein.

 
12.  
Performance. Consultant represents to Company that Consultant possesses the
degree ul" skill and knowledge necessary to perform its obligations under this
Contract, and that the Services and Deliverables provided by Consultant under
this Contract shall be performed with the degree of skill and care that is
required by current, good and sound professional procedures and practices, and
in conformance with generally accepted professional standards prevailing at the
time the work is performed. If Consultant's performance of this Contract
requires any permits, licenses, or performance bonds, Consultant has obtained
alt such permits, licenses, and performance bonds, and shall maintain them in
full force and effect throughout the term of this Contract. Consultant shall
provide copies of all such permits, licenses, and performance bunds to Company,
upon request. Consultant shall comply with all applicable federal, state, and
local laws, codes, and regulations in performing this Contract Consultant will,
at its own expense, promptly and properly perform, at the written request of
Company, all corrective services necessary to conform the Services and
Deliverables to the foregoing representations. Consultant understands and
acknowledges that Company will rely upon the competence and completeness of
Consultant's Services in fulfilling Company's contractual commitments to third
parties.

 
13.  
indemnification. Consultant shall indemnify Company, its directors, officers,
agents, and employees and Company's customers' directors, officers, agents and
employees against (i) Consultant's willful misconduct and /or negligent acts or
omissions in Consultant's performance of this Contract; (ii) Consultant's breach
of its covenants set forth in this Contract, including without limitation, its
failure to comply with all applicable laws governing performance of the Services
or to withhold taxes from its compensation as required by law; (iii) for any and
all taxes assessed against Company that are included within the amounts paid to
Consultant or otherwise are amounts Consultant is responsible for under this
Contract; (iv) for any claim of infringement of any intellectual property rights
arising out of or in connection with Consultant's performance or this contract;
(v) for all I033, damage, expense and liability resulting from injury to or
death of any person or injury to property arising out of or in connection with
Consultant's negligent performance of this Contract. Consultant shall, on
Company's request, defend any action, claim, or suit asserting a claim covered
by this indemnity. Consultant shall pay all costs that may be incurred by
Company in enforcing this indemnity, including reasonable attorneys' fees.

 
3

--------------------------------------------------------------------------------


 
14.
Confidential Information. All oral or written records, reports, computer
programs, written procedures, materials, documents, data or information In
whatever form Company or its affiliates, agents or customers may provide
Consultant in connection with this Contract (the "Information") and all
Deliverables shall be considered the confidential and proprietary information of
Company. Consultant agrees not to disclose, and to cause its employees,
subcontractors and any other representatives not to disclose, any of the
Information or Deliverables to any third party or use any such Information or
Deliverables for any purpose other than the performance of this Contract,
without the prior written consent of Company. Without limiting the foregoing,
(i) if Consultant knew the same information or deliverables before Company
disclosed it or caused it to be disclosed to Consultant or before Consultant
created it for this Contract; (ii) if Consultant obtains the same information or
deliverable from a third party who did not receive it directly or indirectly
from Company or its affiliates, agents or customers; or (iii) if such
Information or Deliverable is, at the time of disclosure by Consultant, in the
public domain through no act or omission of Consultant, Consultant may use or
disclose such information or deliverable as permitted by Consultant's other
obligations. The obligations imposed by this Section shall survive termination
of this Contract All Information and Deliverables shall be returned to Company
at the earlier of Company's request or termination or completion of this
Contract. As damages may not be an adequate remedy for Consultant's breach of
this Section, Consultant agrees that Company also shall be entitled to the
remedies of injunctive relief and specific performance for any breach by
Consultant of this Section or Section 15.

 
15.
Ownership. Company shall own all Information and Deliverables and all rights
therein, including without limitation, all patent, copyright, trademark, service
mark, trade secret or other intellectual property rights therein. Consultant
shaJJ obtain and/or retain no right, title or interest in or to the Information
and/or the Deliverables, including without limitation, any patent, copyright,
trademark, service mark, trade secret or other intellectual property rights
therein, and hereby assigns and transfers to Company any such rights Consultant
may have in such Information and Deliverables-Consultant agrees that any
copyrightable Deliverables are a work for hire. Consultant further agrees to
execute, deliver, and perform all documents, acts, or things that may be
necessary to assign or transfer to Company the rights granted hereby. Notice of
copyright ownership of Company shall be placed by Consultant on all Deliverables
in a manner and location as to give reasonable notice of the claim of copyright.
To Consultant's actual knowledge, the Services and the Deliverables do not
infringe on the ownership or intellectual property rights of any third party.
Application for copyright and/or patent registration shall be the responsibility
of Company. Consultant shall deliver such Information and Deliverables free and
clear of all liens, claims, and encumbrances of any kind. The obligations
imposed by this Section shall survive termination of this Contract.

 
16.
Termination. Company may terminate this Contract or any Work Order hereto at any
time for any reason by providing two (2) days prior written notice to
Consultant, such termination to be effective at the end of the two (2) day
notice period In the event of such termination. Company shall pay Consultant for
Services and Deliverables satisfactorily performed and for all Reimbursable
Expenses, if any, incurred by Consultant on or before the effective date of
termination. Upon receipt of notice of termination from Company, Consultant
shall thereafter seek to minimize further charges under this Contract or the
applicable Work Order, whichever has been terminated. Unless earlier terminated,
each Work Order shall terminate effective as of the date set forth thereon,
subject to any extensions pursuant to Section 4.

 
17.  
Access to Work and Records, Company shall have, during the term of the Contract
and for two years thereafter, access at all reasonable times to all of the
Consultant's and Consultant's subcontractors" personnel, accounts and records or
all description pertaining to the Contract, including but not limited to
computer files, to verify or review the quantity, quality, and progress of the
Services, reimbursable costs, amounts claimed by the Consultant, estimates of
cost for fixed rates including those applicable to proposed changes, and for any
other reasonable purposes.

 
4

--------------------------------------------------------------------------------


18.  
Insurance. Consultant shall maintain the following insurance coverage. An
insurance certificate (or copy of insurance policy) and a completed Federal Form
W-9 must be provided to the Company at the time of execution of this Contract
and must be in effect during all periods of subsequent Work Orders. Consultant
is also responsible for Its subcontractors maintaining sufficient limits of the
same insurance coverage.

 
a)      Workers' Compensation and Employers' Liability.
 
 
(i)
Workers' Compensation insurance or self-insurance indicating compliance with any
applicable labor codes, acts, laws or statutes, state or federal, where
Consultant performs work.

 
 
(ii)
Employers' Liability insurance shall not be less than 31,000,000 for injury or
death each accident.

 
b)      Commercial General Liability.
 
 
(i)
Coverage shall be at least as broad as the Insurance Services Office (ISO)
Commercial General Liability Coverage "occurrence" form, with no coverage
deletions,

 
 

 
(ii)
The limit shall not be less than $1,000,000 each occurrence for bodily injury,
property damage and personal injury. If coverage is subject to a general
aggregate limit, this  aggregate limit shall be twice the occurrence limit.

 
 
(iii)
Coverage shall: a) by "Additional Insured" endorsement add as insureds Company,
its directors, officers, agents and employees with respect to liability arising
out of work performed by or for the Consultant; and b) be endorsed to specify
that the Consultant's insurance is primary and that any insurance or
self-insurance maintained by Company shall not contribute with it.

 
c)      Business Auto.
 
 
(i)
Coverage shall be at least as broad as the Insurance Services Office (ISO)
Business Auto Coverage form covering Automobile Liability, codes 7 and O, for
hired and non- owned autos.

 
 
(ii)
The limit shall not be less than $1,000,000 each accident for bodily injury and
property damage.

 
 
(iii)
Notwithstanding the foregoing, Consultant indemnifies Company from all loss,
claims, costs, and liabilities, resulting from or arising out of Consultant's
use of any automobile in connection with the performance of this Contract.

 
d)      Professional Liability Insurance.
 
 
(i)
Errors and Omissions Liability insurance appropriate to the Consultant's
profession. Coverage shall be for a professional error, act, or omission arising
out of the scope of services shown in the Contract.

 
 
(ii)
The limit shall not be less than $1,000,000 for each claim. If coverage is
subject to an aggregate, this anfjrGgate limit shall be twice each claim limit.

 
e)      Additional Insurance Provisions.
 
 
(i)
Simultaneous with Consultant's execution of this Contract, Consultant shall
furnish Company with certificates of insurance and endorsements of all required
insurance for  Consultant.

 
 
(ii)
The documentation shall state that coverage shall not be cancelled except after
thirty (30) days prior written notice has been given to Company.

 
 
(iii)
The documentation must be signed by 9 person authorized by that insurer to bind
coverage on its behalf and shall be submitted to: Chevron Energy Solutions
Company, a division of Chevron U.S.A. Inc., 345 California Street, 18th Floor,
San Francisco. CA  94104, Attention; Contract Administrator.

 
 
(iv)
Company may inspect the original policies or require complete certified copies,
at any time.

 
 
(v)
Upon request, Consultant shall furnish Company the same evidence of insurance
for the subcontractors as Company requires of Consultant,

 
5

--------------------------------------------------------------------------------


19.
Limitation of Liability. NOTWITHSTANOtNG ANYTHING CONTAINED IN THIS CONTRACT TO
THE CONTRARY, COMPANY SHALL NOT BE LIABLE TO CONSULTANT FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF THE PERFORMANCE OF
THIS CONTRACT, IRRESPECTIVE OF EITHER PARTY'S FAULT, NEGLIGENCE (IN WHOLE OR
PART), OR STRICT LIABILITY.

 
20.  
Precautions and Protection to Property. Consultant shall plan and perform all
Services, including without limitation, any Services to be performed on the
premises of Company, its customers, or other third parties, so as to safeguard
persons and property from injury, and to assure compliance with all reasonable
and safe work practices, and federal, state, and local laws, rules and
regulations, including without limitation, those applicable to work in areas
adjacent to electrically charged racililies. Company may require, at Company's
expense, the provision of any additional safeguards not in use but considered
necessary or prudent, in Company's reasonable judgment. As part of these
efforts, Consultant will assure that all of its employees, subcontractors and
any other representatives that perform any Services on the premises of Company,
its customers or other third parties refrain from the use, abuse, possession,
selling or purchasing of illegal drugs or controlled substances, as defined
under applicable federal or state law, and from the use at any time (including
without limitation at meals) of alcohol, prescription drugs, or any other
substance that could impair the ability to perform the Services in accordance
with this Contract or to maintain a safe work place. Where reasonable cause
exists to believe the foregoing provision has been violated, Consultant shall
notify Company and take all appropriate steps to determine the existence of and
eliminate any violation.

 
21.  
Dispute Resolution, in the event of a dispute, controversy, or claim arising out
of or relating to this Contract, the Parties shall confer and attempt to resolve
such matter informally. If such dispute or claim cannot be resolved in this
manner, then the dispute or claim shall be referred first to the Parties'
executive officers for their review and resolution. If the dispute or claim
still cannot be resolved by such officers, then the matter shall be arbitrated
and either Party may file a written demand for arbitration with Judicial
Arbitration & Mediation Services ("JAMS") and shall send a copy of such demand
to the other Party. The arbitration shall be conducted pursuant to the
appropriate JAMS Arbitration Rules in effect at the time the arbitration is
commenced. For amounts in excess of 5250,000, JAMS Comprehensive Arbitration
Rules and Procedures shall apply. For lesser disputed amounts, JAMS Streamlined
Arbitration Rules and Procedures shall apply. The award rendered by the
arbitrator shall be final and binding on the Parties and shall be deemed
enforceable in any court having jurisdiction thereof and of the Parties. The
arbitration shall be heard by one arbitrator, who shall have experience in the
general subject matter Lo which the dispute relates- The arbitration shall take
place at the JAMS office geographically closest to the site where the Work or
Services has been performed.
 
Fee Shifting: If either party ("Party") becomes involved in arbitration or
litigation ("Proceeding) arising from or relating to this Contract or the
performance of it, the court or arbitrator(s) in such Proceeding, or in a
separate proceeding, shall award to the prevailing Party or Parties alt
reasonable attorney fees, expert witness fees, and all other costs and expenses
incurred in, arising from, or relating to such Proceeding.

 
6

--------------------------------------------------------------------------------


22.
Hazardous_Materials. Consultant's_Duties Regarding Management of Hazardous
Materials: consultant shall oe responsible for complying with all Applicable
Laws with respect to the removal and proper disposal of all Hazardous Materials
brought onto or generated by Consultant or by any of
 
Its Subcontractors in the course of performing the Work. Consultant shall
defend, indemnify and hold the Company and Customer harmless from and against
any and all losses, damages, expenses, fees, claims, costs and liabilities
(including, but not limited to, attorneys' fees and costs of litigation) arising
out of or in any manner related to the release or threatened released ot any
Hazardous Materials brought onto or generated by Consultant during the course of
performing the Work. It is expressly understood that this responsibility
includes protecting the Company and Customer from any clean-up responsibility
imposed on the Company or Customer under Applicable Laws.
 
Consultant shall not be responsible for any pre-existing Hazardous Materials at
the Site. Consultant shall provide written notice to the company immediately
upon the discovery of any pre-existing Hazardous Substances. Except in case of
emergency, Consultant, or any of its subcontractors, shall not disturb, disrupt,
remove," alter, dislodge, or otherwise handle any pre-existing Hazardous
Substances at the Site without the prior written consent of the Company. As
appropriate, the company will issue a Work Order to Consultant for the removal
of any pre-existing Hazardous Substances from the Site. Consultant shall defend,
indemnify and hold the company and Customer harmless from and against any and
all losses, damages, expenses, fees, claims, costs and liabilities (including,
but not limited to, attorneys' fees and costs of litigation) arising directly
out of Consultant disturbing or causing a release of any Hazardous Substances at
the Site.
 
UNDER NO CIRCUMSTANCES SHALL THE COMPANY BE LIABLE FOR ANY INJURY TO CONSULTANT
WHICH IS THE RESULT OF CONSULTANT'S EXPOSURE TO HAZARDOUS SUBSTANCES.
 
The term "Hazardous Materials" as used herein means any material that, because
of its quantity, concentration, or physical or chemical characteristics, poses a
significant present or potential hazard to human health and safety or to the
environment if released into the workplace or the environment.

 
23.  
Chevron .Policies. Consultant and agency personnel are expected to comply with
applicable Chevron and Chevron ES Policies (such as the Contract and Travel
Policies) and Compliance Practices and Procedures (such as non-use of drugs,
anti-harassment, and cell phone usage guidelines). Consultant's supervisor shall
be responsible for informing the Consultant of applicable policies and ensuring
that they are followed.

 
24.  
Miscellaneous, (a) Choice of Laws. THIS CONTRACT SHALL BE GOVERNED BY THE LAW OF
THE STATE OF CALIFORNIA, EXCLUDING ANY CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAW OF ANOTHER JURISDICTION, (b) Waiver. The waiver
by either party of any provision of this Contract shall not be deemed to be a
waiver of the entire Contract, nor a continuing waiver of the same provision,
(c) Severability. If any provision of this Contract is determined to be
unenforceable, such unenforceable provision shall be deemed deleted from this
Contract and this Contract shall be enforced without such provision, (d) Prior
Work. Services performed by Consultant pursuant to Company's authorization, but
before the execution of this Contract, shall be considered as having been
performed subject to the provisions of this Contract (e) Publicity. Consultant
shall not release any Information or Deliverables or any other information
relating to this Contract, including without limitation, its existence, without
the prior written approval of Company, and without giving Company the
opportunity to review and comment upon any requested release, unless the
disclosure is otherwise required by law. (f) Entire Agreement- This Contract,
including any applicable Work Order attached hereto, contains the entire
agreement and understanding between the parties as to the subject matter of the
Contract and supersedes all prior or contemporaneous agreements, commitments,
representations, writings, and discussions between Company and Consultant,
whether oral or written, (g) Public Testimony. If requested by Company,
Consultant shall provide testimony before the California Public Utilities
Commission or any other public agency to substantiate the Deliverables, at
additional compensation to the Consultant, (h) Amendment. This Contract may not
be amended except by a writing executed by both parties hereto. No oral
amendment shall be enforceable, even if supported by new consideration, (i)
Conflicting Terms. In the event of any conflict between the terms of this
Contract and the terms of a Work Order, the terms of the Work Order shall
control, (j) Energy Policy Act. Consultant agrees that for the Work on the
Project hereunder, Chevron ES shall be the "designer* as that term is identified
in the Energy Policy Act of 2005, and Chevron ES shall have the exclusive right
to report to any federal, state, or local agency, authority or other party,
including without limitation under Section 179(b) of the Energy Policy Act of
2005, any tax benefit associated with the Work.

 
7

--------------------------------------------------------------------------------


 
25.  
Communication. Unless otherwise provided in writing, Consultant communications
by and with the Owner, Architect, Contractors, and other Consultants and
suppliers of the Company, regardless of tier, shall be through the Company,

 
26.  
Data_Privacy. Consultant will comply with all reasonable requests of Company
with respect to protecting personal data of Company employees, customers, and
suppliers it receives in connection with its performance of this Contract,
including but not limited to following Company's instructions in connection with
processing such personal data; implementing adequate security measures to
protect such personal data; not disclosing such pereonal data to any third party
without Company's written permission; and complying with all applicable data
privacy laws.

 
27.  
Successors and Assigns. This Agreement may not be assigned by either party in
whole or in part without the prior written consent of the other party, which
consent may not be unreasonably withheld or delayed; provided however, that
Company may assign this Agreement and all related agreements without the consent
of Consultant (i) to an affiliate; (ii) to an entity that is controlled by,
controls, or is under common control with Company; or (iii) pursuant to a
merger, consolidation, transfer of substantially all its assets, or by operation
of law; and provided further that Company may assign its rights, but not its
obligations, under this Agreement and ail related agreements without the consent
of Consultant to (x) a lender providing financing to Company, or (y) a special
purpose entity that is an affiliate of or is controlled by such lender. This
Agreement will be binding on, enforceable by, and inure to the benefit of, the
parties hereto and their respective successors and permitted assigns. Any
assignment made in contravention of this clause shall be void and unenforceable.





IN WITNESS WHEREOF, the duly authorized representative of each of the parties
hereto has executed this Contract in duplicate originals to be effective as of
the date and year first written above.


ENVISION SOLAR INTERNATIONAL, INC.
 
CHEVRON ENERGY SOLUTIONS COMPANY
   
A division of Chevron U.S.A. Inc.
     
By:  /s/ Pamela Stevens
 
By:  William Brookenborough
Print
Name:  Pamela Stevens
 
Print
Name:  William Brookenborough
Its: Chief Operating Officer
 
General manager - Operations


